      Case 2:19-cv-01461-KJD-EJY Document 1 Filed 08/22/19 Page 1 of 5




 1   MICHAEL A. FEDERICO, ESQ.
     Nevada Bar No. 005946
 2   OLSON, CANNON, GORMLEY
     ANGULO & STOBERSKI
 3   9950 West Cheyenne Avenue
     Las Vegas, Nevada 89129
 4   Telephone: (702) 384-4012
     Facsimile: (702) 383-0701
 5   mfederico@ocgas.com

 6   Attorney for Defendant
     COSTCO WHOLESALE CORPORATION
 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10                                                ****

11   TERESA I. ROGGIO, an Individual;            ) CASE NO.: 2:19-cv-1461
                                                 )
12                          Plaintiff,           )
                                                 )
13   vs.                                         )
                                                 )
14   COSTCO WHOLESALE CORPORATION, a             )
     Foreign Crporation, d/b/a COSTCO #737; DOES )
15   I through X, inclusive; and ROE BUSINESS    )
     ENTITIES XI through XX, inclusive,          )
16                                               )
                            Defendants.          )
17                                               )

18                       PETITION FOR REMOVAL OF CIVIL ACTION

19   TO: THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA:

20          Petitioner COSTCO WHOLESALE CORPORATION (hereinafter "Petitioner"), a

21   Washington Corporation respectfully shows:

22          1.     Petitioner is the Defendant in the above-entitled action;

23          2.     On July 26, 2019, an action was commenced against Defendant/Petitioner

24   COSTCO WHOLESALE CORPORATION and is now pending in the District Court, Clark County,

25   Nevada as Case No. A-19-799180-C. Process of Service was served upon Defendant/Petitioner on

26   August 12, 2019. Copies of the Complaint and Summons are attached hereto as Exhibits "A" and

27   "B" respectively;

28
      Case 2:19-cv-01461-KJD-EJY Document 1 Filed 08/22/19 Page 2 of 5




 1           3.      This Notice is timely filed pursuant to 28 U.S.C. §1446(a) and (b);

 2           4.      Defendant/Petitioner is informed and believes and thereon alleges that there has

 3   been no further proceedings or papers filed in said action;

 4           5.      This action is a civil action of which this Court has original jurisdiction under the

 5   provisions of 28 U.S.C.A. §1332 and is one which may be removed to this Court by

 6   Defendant/Petitioner pursuant to the provisions of 28 U.S.C.A. §1441(a)(b) in that it is a civil action

 7   which allegedly arises out of a dispute involving diverse parties where the amount in controversy

 8   exceeds the sum or value of $75,000.00 due to the Plaintiff undergoing ongoing medical care from

 9   a July 30, 2017 slip and fall resulting in being transported by ambulance to a hospital, along with

     likely undergoing significant other medical care. The alleged injuries claimed by Plaintiff include

     leg and spinal injuries. Plaintiff has claimed in excess of $15,000.00 in damages in the Complaint

     since this is the state court jurisdictional threshold. This Plaintiff likely has past medical bills alone

     in excess of $15,000.00, plus a claim of pain and suffering and a possible wage loss. All of this

     resulted after the subject accident and this Court has original jurisdiction over the claims set forth

     in Plaintiff s Complaint.

             6.      A copy of Defendant/Petitioner's Notice of Removal of the above-entitled action

     to the United States District Court for the District of Nevada, together with copies of the Summons

18   and Complaint have been deposited with the Deputy Clerk in the Clerk's office for the Eighth

19   Judicial District Court of the State of Nevada on August 22, 2019. (See, copy of Notice of Filing

20   Notice of Removal attached hereto as Exhibit "C");

21           7.      Copies of all pleadings and papers served upon Defendant in the above-entitled action

22   are filed herewith; and

23           8.      This Petition is filed with the Court within thirty (30) days after receipt by

24   Defendant/Petitioner herein of the Complaint in the above-entitled action.

25   ///

26   ///

27   ///

28   ///


                                                   Page 2 of 5
Case 2:19-cv-01461-KJD-EJY Document 1 Filed 08/22/19 Page 3 of 5




        WHEREFORE, Defendant/Petitioner prays that the above-entitled action be removed from

the Eighth Judicial District Court of the State of Nevada in and for the County of Clark to this Court.

       DATED this 7-) day of August, 2019.

                                               OLSON, CANNON, GORMLEY
                                               ANGULO 8;,STOBERSKI




                                               MICHAEL A. FEDERICO, ESQ.
                                               Nevada Bar No. 005946
                                               9950 West Cheyenne Avenue
                                               Las Vegas, Nevada 89129
                                               Attorneys for Defendant
                                               COSTCO WHOLESALE CORPORATION




                                             Page 3 of 5
     Case 2:19-cv-01461-KJD-EJY Document 1 Filed 08/22/19 Page 4 of 5




 1                          AFFIDAVIT OF MICHAEL A. FEDERICO, ESC,.
 2   STATE OF NEVADA
                                         ) ss:
 3   COUNTY OF CLARK                     )

 4           MICHAEL A. FEDERICO, ESQ., being first duly sworn deposes and says:

 5           1.      That your affiant is an attorney duly licensed to practice law in the State of Nevada

 6   and in the United States District Court, District of Nevada, and that he is a member of the law firm

 7   of OLSON, CANNON, GORMLEY, ANGULO & STOBERSKI, maintaining offices at 9950 West

 8   Cheyenne Avenue, Las Vegas, Nevada 89129;

 9           2.      That your affiant is the attorney for Defendant COSTCO WHOLESALE

     CORPORATION and makes this affidavit on behalf of the Defendant herein and that affiant has

     prepared and read the foregoing notice and knows the matters set forth and contained therein to be

     true and correct to the best of affiant's knowledge and belief;

             3.      Your affiant further states that on August 22, 2019, he caused to be filed with the

     Clerk of the Eighth Judicial District Court, a copy of Defendant's Petition for Removal of Civil

     Action of the above-entitled action to the United States District Court for the District of Nevada at

16   Las Vegas, together with all exhibits, by depositing such copies with the Deputy Clerk in the Clerk's

17   office for the Eighth Judicial District Court of the State of Nevada at the office of the County Clerk,

18   Clark County Courthouse, Las Vegas, Nevada 89101; and

19          4.       That your affiant caused to be served a Notice of Removal on Peter S.

20   Christiansen, Esq., R. Todd Terry, Esq. and Kelly A. Perdue, Esq. of Christiansen Law Offices

21   810 S. Casino Center Blvd., Ste. 104, Las Vegas, NV 89101, attorney of record for the Plaintiff

22   in the above-entitled action by depositing the same in th                   ecl.States mail on August 22, 2019.

23
                                                                     MICHAEL A. FEDERICO, ESQ.
24
     Subscribed and sworn before me
25   this ca:9./ day of ,4//.37                                      ,2019.

26
     NOTt PUBLIC i
27   County and State
                                E. JANE HOLLINGSWORTH
28                              NoTary Public-State of Nevada
                                    APPT. NO. 94-0792-1
                                My Appt. Expires February 28, 2021



                                                                Page 4 of 5
Case 2:19-cv-01461-KJD-EJY Document 1 Filed 08/22/19 Page 5 of 5




                                   CERTIFICATE OF SERVICE
                I hereby certify that I am an employee of Olson, Cannon, Gormley, Angulo &

Stoberski, and that on the   g-    ay of August, 2019, I caused to be served a true and correct copy

of foregoing PETITION FOR REMOVAL OF CIVIL ACTION through the CM/ECF system of

the United States District Court for the District of Nevada (or, if necessary, by U.S. Mail, first class,

postage pre-paid), upon the following:

Peter S. Christiansen, Esq.
R. Todd Terry, Esq.
Kelly A. Perdue, Esq.
Christiansen Law Offices
810 S. Casino Center Blvd., Ste. 104
Las Vegas, NV 89101
(702) 240-7979
F: (702) 866-412-6992
pete@christiansenlaw.com
tten-y@christiansenlaw.com
keely@christiansenlaw.com




                                                        An Employee of Olson, Cannon, Gormley
                                                        Angulo & Stoberski




                                              Page 5 of 5
